Title: Thomas Jefferson to Charles K. Mallory, 25 December 1817
From: Jefferson, Thomas
To: Mallory, Charles K.


                    
                        Dear Sir
                        Monticello
Dec. 25. 17.
                    
                    On my return to this place, after an absence of 6. weeks at a very distant possession at which I pass a third of my time, I find here your favor of Nov. 26. I thank you much for your kindness in having received my articles from Marseilles, and forwarded them without awaiting my particular directions to Messrs Gibson & Jefferson of Richmd who I am sure have paid, and will always pay all costs and charges on your demand. I am afraid this trouble will befall you occasionally with the books, wines & other comforts which I annually draw from Europe; and in return for your kind attentions I shall owe and render with great thankfulness the assurances of my high respect and esteem.
                    Th: Jefferson
                 